Citation Nr: 0000607	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  93-28 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for the residuals of a 
gunshot wound to the pleural cavity, left posterior chest 
wall, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel

INTRODUCTION

The veteran had active service from April 1951 to April 1954, 
including service in the Korean Conflict.  He received awards 
and decorations including the Silver Star, and the Purple 
Heart.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran appeared at a personal 
hearing before a Hearing Officer at that RO in April 1992.  
Thereafter, the veteran changed his state of residence to 
Delaware and his claims are now being handled by the 
Wilmington, Delaware RO. 

In January 1996 the Board remanded this issue, inter alia, 
for the development of additional evidence, to ascertain 
whether the veteran wished to have another personal hearing, 
and for the RO to consider claims for service connection of 
his lung condition, and cervical spine disorder.  While on 
remand, the veteran indicated he did not wish to have another 
hearing. 

While this case was on remand in 1996, the Diagnostic Code 
under which the veteran's residuals of a gunshot wound, 
pleural cavity, left posterior chest wall, had been 
evaluated, Code 6818, was eliminated by regulatory changes in 
the Diagnostic Codes used for evaluating respiratory 
disabilities.  See 38 C.F.R. § 4.97 (1997).  

In July 1998, the Board determined, inter alia, that service 
connection for emphysema could not be established.  However, 
the Board remanded the current issue so that the Wilmington, 
Delaware RO could re-evaluate the veteran's residuals of a 
gunshot wound to the pleural cavity, left posterior chest 
wall, under the new rating codes for the respiratory system.  
The requested development having been completed, this issue 
is now ready for appellate review.



FINDINGS OF FACT

1.  Sufficient evidence is contained in the claims file to 
render an equitable decision on the issue decided herein.

2.  The residuals of a gunshot wound to the pleural cavity, 
left posterior chest wall, consist of evidence of mild 
pulmonary fibrosis, apical scarring, pleural adhesions, and 
some deformity of certain of his ribs, without significant 
restriction of respiratory function.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for the residuals of a gunshot wound to the pleural cavity, 
left posterior chest wall, have not been met or approximated. 
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. § 4.97, 
Diagnostic Code 6818 (1996), and 38 C.F.R. § 4.97, Diagnostic 
Code 6843 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107, and that 
all relevant facts have been properly developed for this 
appeal.

The VA determines disability evaluations through a schedule 
of ratings, which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155.

The service medical records show that the veteran was wounded 
in combat in Korea in November 1952.  He received, inter 
alia, a penetrating gunshot wound that passed through his 
right shoulder, damaged the third and fourth ribs, and exited 
through the pleural cavity and left posterior chest, causing 
a traumatic left hemothorax, contusion of the left upper lobe 
of the lung, and temporary transverse myelopathy at the level 
of the T-5 vertebra.  No artery or permanent nerve damage was 
noted.  X-ray studies of the chest in April 1954 revealed a 
slight pleural thickening involving a portion of one lung, 
with the remainder of the lung fields being clear.  

The report of the veteran's March 1991 VA examination 
contained the results of X-ray studies of the veteran's 
chest.  The lung fields were found to show mild pulmonary 
fibrosis and emphysema.  The diagnosis was pleural adhesions 
in the chest area, residuals of gunshot wounds to the left 
and right posterior chest wall, and chronic obstructive 
pulmonary disease.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in April 1992.  He complained of pain in 
his chest, and shortness of breath.  He reported that he had 
had no real problems with his lungs until approximately 
January 1981, when he began to note shortness of breath, 
which steadily increased in severity.  

The claims file contains an April 1996 letter from Jon D. 
Cargo, M.D., of Laurel, Delaware.  Dr. Cargo stated that the 
veteran has a history of emphysema, and several rib 
deformities which exacerbated his chronic lung condition.  
Dr. Cargo further stated that as a result of that defect, he 
might have increased shortness of breath and dyspnea on 
exertion.

The veteran was afforded another VA examination in May 1996.  
The report of that examination noted that the veteran stated 
he had smoked a pack of cigarettes a day for many years until 
1995.  The report further noted that the veteran had, for a 
short time in 1987, worked with fiberglass insulation, which 
had exacerbated his respiratory problem.  The veteran 
reported that he had never been treated for any lung disease.  
No deformity of the chest was observed.  Both sides of the 
chest were found to expand equally and appropriately with 
inspiration.  Breath sounds were heard in all lung fields, 
with minimal restriction of the expiratory phase and no 
wheezing.  It was noted that the veteran was not taking 
bronchodilators.  Results of a pulmonary function test showed 
moderate obstructive airways disease.  The examiner opined 
that the damage to the veteran's chest wall residual to his 
service-connected gunshot wound was not sufficient to produce 
significant respiratory embarrassment.  

A follow-up report was filed by the VA examiner in June 1996.  
The examiner stated that there was no impairment in lung 
function due to the gunshot wound residuals.  He further 
stated that the veteran's smoking and work with fiberglass 
insulation materials caused his lung restrictions.

On remand, the veteran was afforded another VA examination, 
to include pulmonary function studies.  During his August 
1998 VA examination, the veteran reported that he could only 
walk five to six blocks at a slow pace with limitation due to 
dyspnea.  A 4.5 centimeter well healed scar was observed on 
the left shoulder.  The chest was clear to auscultation and 
normal to palpation.  X-ray studies of the chest revealed 
bilateral apical scarring, not appreciably changed from his 
prior chest X-ray.  The examiner noted that the veteran 
reported he quit smoking six months prior to the examination, 
on orders of his doctor.  The examination report showed 
pulmonary function test findings as follows:
                    
          FEV-1 of 1.68 (51% of predicted)
                     FEV-1/FVC of 54
                     DLCO approximately 60% of predicted when 
uncorrected
                     DLCO 95% of predicted when corrected for 
alveolar ventilation
	          Lung capacity 98% of predicted
                     Reserve volume 20% of predicted

While stating that the veteran's pulmonary function testing 
was difficult to interpret, the examiner concluded that the 
test findings were more consistent with chronic obstructive 
pulmonary disease than with restrictive lung disease of any 
nature.	 

Prior to the Board's July 1998 remand, the residuals of the 
gunshot wound to the pleural cavity, left posterior chest 
wall, were rated as 20 percent disabling under Diagnostic 
Code 6818.  38 C.F.R. § 4.97, Diagnostic Code 6818 (1997).  

Diagnostic Code 6818 provided ratings for residuals of 
injuries to the pleural cavity, including gunshot wounds, 
depending upon the severity of symptomatology.  A 20 percent 
rating was assignable for moderate symptoms, with a bullet or 
missile retained in the lung, with pain or discomfort on 
exertion, or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion.  A 40 
percent rating was assignable for moderately severe symptoms, 
with pain in the chest and dyspnea on moderate exertion 
(exercise tolerance test), adhesions of diaphragm, with 
excursions restricted, moderate myocardial deficiency, and 
one or more of the following: thickened pleura, restricted 
expansion of the lower chest, compensating contralateral 
emphysema, deformity of the chest, scoliosis, or hemoptysis 
at intervals.  A 60 percent rating was assignable for severe 
symptoms such as tachycardia, dyspnea or cyanosis on slight 
exertion, adhesions of the diaphragm or pericardium with 
marked restriction of excursion or poor response to exercise.  
A 100 percent rating was assignable when the residuals were 
totally incapacitating.  Disabling injuries of the shoulder 
girdle muscles (Groups I to IV) were to be separately rated 
in combination.  In evaluating persisting injuries to the 
pleural cavity, with or without retained missile, the RO was 
required to consider interference with respiration and 
circulation, which might become apparent after slight 
exertion or only under extra stress.  Records of examination, 
both before and after controlled exertion, with fluoroscopic 
and proper blood pressure determination, were considered 
essential for proper evaluation of disability. 38 C.F.R. 
§ 4.97, Code 6818 (1996).

As noted above, while this case was on remand in 1996, the 
Diagnostic Code 6818 was eliminated by regulatory changes in 
the Diagnostic Codes used for evaluating respiratory 
disabilities.  See 38 C.F.R. § 4.97(1996); 61 FR 46728, Sept. 
5, 1996.  

New Diagnostic Code 6843 now applies to provide ratings for 
traumatic chest wall defect, pneumothorax, hernia, etc., 
using the general rating formula for restrictive lung disease 
(diagnostic codes 6840 through 6845).  That general formula 
provides that when a veteran's FEV-1 is less than 40 percent 
of predicted value, or; the ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) is less 
than 40 percent, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 
less than 40 percent of predicted, or; maximum exercise 
capacity is less than 15 ml/kg/min. oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular  hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; when a veteran requires oxygen therapy, then a 
100 percent disability rating may be assigned.  When a 
veteran's FEV-1 is 40 to 55 percent of the predicted value, 
or; the FEV-1/FVC ratio is 40 to 55 percent of the predicted 
value, or; the	DLCO (SB) is 40 to 55 percent of the predicted 
value, or; the maximum oxygen consumption is 15 to 20 
ml/kg/min (with cardiorespiratory limit), then a 60 percent 
disability rating may be assigned.  When a veteran's FEV-1 is 
56 to 70 percent of the predicted value, or; the FEV-1/FVC 
ratio is 56-70 percent of the predicted value, or; the DLCO 
(SB) is 56 to 65 percent of the predicted value, then a 30 
percent disability rating may be Assigned.  When a veteran's 
FEV-1 is 71 to 80 percent of the predicted value, or; the 
FEV-1/FVC ratio is 71 to 80 percent 	of the predicted 
value, or; the DLCO (SB) is 66 to 80 percent of the predicted 
value, then a 10 percent disability rating may be assigned; 
or rate the primary disorder.  

NOTE (1): A 100 percent rating shall be assigned for pleurisy 
with emphysema, with or without pleurocutaneous fistula, 
until resolved.

NOTE (2): Following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of 
the date of hospital admission and shall continue for three 
months from the first day of the month after hospital 
discharge.  

NOTE (3): Gunshot wounds of the pleural cavity with bullet or 
missile retained in lung, pain or discomfort on exertion, or 
with scattered rales or some limitation of excursion of 
diaphragm or of lower chest expansion shall be rated at least 
20 percent disabling.  Disabling injuries of shoulder girdle 
muscles  Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement.  
Involvement of Muscle Group XXI (DC 5321), however, will not 
be separately rated.  38 C.F.R. § 4.97, Code 6843.
 
Since the veteran's appeal was pending at the time that the 
rating criteria were changed, the Board has considered both 
the old and new rating criteria in order to ensure that the 
veteran receives the benefit of whichever set of criteria 
would provide him with the highest rating, consistent with 
the pertinent case and statutory law and regulations.  See 
generally Karnas v. Derwinski, 1 Vet.App. 308 (1991); Dudnick 
v. Brown, 10 Vet.App. 79 (1997); Rhodan v. West, 12 Vet.App. 
55 (1998).  

Upon consideration of all the evidence of record, the Board 
finds that the 20 percent disability rating currently in 
effect for the residuals of the gunshot wound to the pleural 
cavity, left posterior chest wall, is appropriate and should 
not be increased at this time.  

When the veteran's symptoms are evaluated using the old 
rating criteria under Diagnostic Code 6818, it can be seen 
that the amount of restriction in the veteran's left lung 
functioning due solely to the gunshot wound residuals is 
slight, and certainly no more than moderate.  Thus a 20 
percent rating would still be appropriate for that 
symptomatology under the former Diagnostic Code 6818, were 
that Diagnostic Code still in effect.  38 C.F.R. § 4.97, 
Diagnostic Code 6818 (1996).  

Although the results of the pulmonary function tests 
performed during the veteran's 
August 1998 VA examination on their face might appear to 
qualify the veteran for the assignment of a 60 percent 
disability evaluation under the new Diagnostic Code 6843, the 
examiner concluded that the test findings were more 
consistent with chronic obstructive pulmonary disease than 
with restrictive lung disease of any nature.  
Parenthetically, the Board notes that the veteran's stated 
during his May 1996 VA examination that he gave up smoking in 
1995, however, during his August 1998 VA examination, he 
reported he had given up smoking just six months previously.  
Thus, the Board finds that the August 1998 pulmonary function 
test findings are attributable to the veteran's non-service-
connected emphysema, apparently due to smoking and short-term 
exposure to fiberglass insulation, rather than to the 
residuals of the gunshot wound to the pleural cavity, left 
posterior chest wall.  

Since the August 1998 pulmonary function test findings are 
not dispositive, the Board must refer to the other medical 
findings contained in the claims file. Although the veteran's 
private physician, in April 1996, indicated that the 
veteran's gunshot wound residuals resulted in increased 
shortness of breath, he did not support that statement with 
clinical findings.  Thus, the Board is persuaded that the 
analyses offered by the VA examiners in May and June 1996, 
and August 1998 are correct, and that the veteran's 
diminished respiratory function is due to his chronic 
emphysema, and not his gunshot wound residuals.  However, the 
Board finds that, giving the veteran the benefit of the 
doubt, pursuant to Note 3 appended to the description of new 
Diagnostic Code 6843, a 20 percent evaluation is still the 
most appropriate evaluation for this disability, as some of 
the pain the veteran experiences with respiration may be due 
to the pleural adhesions in the chest noted during his March 
1991VA examination, and it is reasonable to conclude that he 
may experience some slight restriction in lower chest 
expansion due to the gunshot wound residuals.

Therefore, the Board finds that an evaluation in excess of 20 
percent for the veteran's residuals of a gunshot wound to the 
pleural cavity, left posterior chest wall, is not warranted 
at this time, under either the former Diagnostic Code 6818, 
or the new Diagnostic Code 6843.  38 C.F.R. § 4.97, 
Diagnostic Code 6818 (1966), and 38 C.F.R. § 4.97, Diagnostic 
Code 6843 (1999).  

The Board considered whether a higher disability rating might 
be assignable under another Diagnostic Code, but determined 
that former Diagnostic Code 6818 and current Diagnostic Code 
6843 were the most appropriate Diagnostic Codes under which 
to rate this disability.

Further, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

In reaching its decision on this issue, the Board has 
considered the complete history of the disability in question 
as well as current clinical manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.16 (1999).  The nature of the 
original injury has been reviewed, and the functional 
impairment which can be attributed to pain or weakness has 
been taken into account.       

As mentioned in its July 1998 decision and remand, the Board 
notes that this veteran served with unusual bravery in the 
Korean Conflict, and sustained serious wounds in the service 
of his country.  However, the Board cannot increase the 
evaluation for the disability at issue here, in the absence 
of competent medical evidence supporting the veteran's claim.


ORDER

Entitlement to a disability rating higher than 20 percent for 
the residuals of a gunshot wound to the pleural cavity, left 
posterior chest wall, is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

